10/22/2019                            Erdogan attacks
                     Case 1:15-cr-00867-RMB           ‘ugly’ US decision
                                                  Document         565-3 on Turkey’s
                                                                              FiledHalkbank | Financial
                                                                                     10/22/19       PageTimes1 of 2


      Turkish politics
      Erdogan attacks ‘ugly’ US decision on Turkey’s Halkbank
      Tensions run high ahead of US vice-president Mike Pence’s visit to Ankara




    Recep Tayyip Erdogan addressing Turkey's parliament in Ankara on Wednesday © AP

    Laura Pitel in Ankara OCTOBER 16 2019


    Turkey’s president Recep Tayyip Erdogan has attacked an “ugly” decision by US prosecutors to file
    criminal charges against a Turkish state-owned bank as he warned that he would not be cowed by
    threats over his contentious incursion into Syria.

    Speaking ahead of the arrival of Mike Pence, the US vice-president, in Ankara for talks aimed at
    halting the military operation, Mr Erdogan questioned the timing of the announcement by New
    York prosecutors that Halkbank would face six counts of bank fraud and conspiracy to evade US
    sanctions. “It had seemed like this issue was closed,” he told reporters. “Now, by opening it again,
    southern New York prosecutors have unfortunately taken an unlawful, ugly step.”

    Mr Pence’s visit, due to begin on Thursday, comes amid mounting tensions between the two
    countries over the Turkish decision to launch an offensive against Kurdish militias in north-east
    Syria. Ankara views the group’s terrorists but Washington sees them as key allies in the battle
    against Isis jihadis in the region.

    Donald Trump, the US president, appeared to give the green light for the operation when he
    announced last week that he would pull US troops in the region out of harm’s way. But, facing a
    harsh backlash at home and abroad, he has sought to limit the Turkish offensive.



https://www.ft.com/content/1b2b76fe-f00e-11e9-ad1e-4367d8281195                                                       1/2
10/22/2019                      Erdogan attacks
              Case 1:15-cr-00867-RMB            ‘ugly’ US decision
                                            Document         565-3 on Turkey’s
                                                                        FiledHalkbank | Financial
                                                                               10/22/19       PageTimes2 of 2

    On Monday, as the US imposed sanctions on Turkey, Mr Trump warned that he would
    “aggressively use economic sanctions to target those who enable, facilitate and finance . . . heinous
    acts in Syria”.

    Although the measures were milder than many had expected, Mr Trump said he was “fully
    prepared to swiftly destroy Turkey’s economy” if the country’s leaders continued on their
    “dangerous and destructive path” in Syria.

    The Southern District of New York, which announced the prosecution against Halkbank, one of
    Turkey’s biggest lenders, is known for its independence. But the timing of the charges against it
    will be viewed with deep suspicion in Ankara.

    Halkbank said in a statement that the charges were filed as part of the Trump administration’s
    sanctions package in response to Turkey’s military incursion, which the bank said had been
    “heroically launched by the Turkish Army to secure our borders and establish peace in the region”.

    Members of Mr Pence’s delegation — which includes Mike Pompeo, secretary of state, and Robert
    O’Brien, the new White House national security adviser — will use meetings with their Turkish
    counterparts to push for an agreement to halt the Turkish offensive, his office said before the visit.

    But Mr Erdogan warned ahead of the meeting that he had no interest in negotiating with Kurdish
    “terrorists”, adding that Turkey was “not looking for mediation for that”.

    In a speech to the Turkish parliament, he vowed that Turkey would push on with his goal to clear
    Kurdish forces from a 32km deep and 480km stretch of land that runs from the town of Manbij,
    west of the Euphrates river, to the Iraqi border.

    He called on Kurdish militias to “lay down their arms, leave their equipment, destroy the traps they
    have created and leave the safe zone we as designated, as of tonight”. He added: “If this is done, our
    Operation Peace Spring will end by itself.”

    He warned that economic threats against Turkey would not succeed, invoking the story of the
    Ottoman triumph against Allied powers at the battle of Gallipoli. “We are the grandchildren of
    those at Canakkale [Gallipoli] who were so poor that they shared one cup of soup. We are the
    grandchildren of those who wrote that legend.”



    Copyright The Financial Times Limited 2019. All rights reserved.




https://www.ft.com/content/1b2b76fe-f00e-11e9-ad1e-4367d8281195                                                 2/2
